Case 0:18-cv-61844-WPD Document 120 Entered on FLSD Docket 12/06/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 0:18-cv-61844-WPD


   MICHAEL A. LOPEZ, on behalf of
   himself and all others similarly situated
   ,

           Plaintiff,
   v.


   PROGRESSIVE SELECT
   INSURANCE CO.,

         Defendant.
   __________________________________ /

                                         MEDIATOR’S REPORT

           In accordance with Local Rule 16.2(f)(1) of the Local Rules, the undersigned Mediator

   reports that a mediation conference was scheduled for December 3, 2019, all of the parties or

   their representatives were present, either in person or by telephone and the matter was adjourned

   for further discussions.

                                               Respectfully Submitted,
                                               LICHTER LAW FIRM
                                               2999 NE 191st, Suite 330
                                               Aventura, FL 33180
                                               (305) 356-7555

                                               By: /s/ David Lichter, Esq.
                                                   David H. Lichter, Esq.,
                                                       Mediator
Case 0:18-cv-61844-WPD Document 120 Entered on FLSD Docket 12/06/2019 Page 2 of 2
                                                                                 Case No: 18-cv-61844-WPD


                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 6, 2019, I electronically filed the foregoing
   document with the Court using CM/ECF. I also certify that the foregoing document is being
   served this day on all counsel of record or pro se parties identified on the attached Service List in
   the manner specified, either via transmission of Notices of Electronic Filing generated by
   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
   to receive electronically notices of electronic filing.


   Via Email: ezebersky@zpllp.com;                     Via Email: mbrigman@kslaw.com;
   mfistos@zpllp.com                                   jcashdan@kslaw.com; zmcentyre@kslaw.com

   Edward H. Zebersky, Esq.                            J. Matthew Brigman, Esq.
   Mark S. Fistos, Esq.                                Jeffrey S. Cashdan, Esq.
   ZEBERSKY PAYNE, LLP                                 Zachary A. McEntrye, Esq.
   110 S.E. 6th Street, Suite 2150                     King & Spalding LLP
   Ft. Lauderdale, FL 33301                            1180 Peachtree Street, NE, Suite 1600
                                                       Atlanta, GA 30309
   Counsel for Plaintiff
                                                       Counsel for Defendant


                                                             /s/ David Lichter, Esq.
                                                             David H. Lichter, Esq.
                                                             Florida Bar No. 359122
